DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed August 9, 2022, with respect to drawing and specification objections and 112 rejections have been fully considered and are persuasive.  The drawing and specification objections and 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed August 9, 2022, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zimmerman et al. (US 20180058921; hereinafter Zimmerman).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graber et al. (US 10397495; hereinafter Graber; already of record) in view of Zimmerman et al. (US 20180058921; hereinafter Zimmerman).
In regards to claim 1, Graber discloses of an unmanned aerial vehicle thermography sensor calibration device (Abstract) comprising:
a sensor shield, comprising an inner portion and an outer portion (Fig 3, Parts 204, 202, 120, Fig 4, Column 3 lines 16-26; where the inside of the calibration room is the inner portion and outside of the walls, ceiling, and floor of the calibration room is the outer portion), and
configured to dampen transmission of thermal energy between the outer portion and the inner portion (Column 2 lines 15-27, Column 4 lines 1-31, Column 10 line 49 - Column 11 line 15, Column 3 lines 16-40, Column 6 lines 21-34, Fig 3, Parts 204, 202, 120, Fig 4; in particular “thermal imaging”), 
wherein the sensor calibration device provides thermal input for a sensor of an unmanned aerial vehicle (Column 4 lines 1-31, Column 2 lines 15-27, Column 10 line 49 - Column 11 line 15, Column 6 lines 21-34, Column 3 lines 16-40); and
a [sensor reference]… configured to … generate a … reference value for the sensor input for sensor calibration within the inner portion of the sensor shield (Column 4 lines 1-31, Column 4 lines 42-52, Column 2 lines 15-27, Column 10 line 49 - Column 11 line 15, Fig 4, Fig 5, Parts 110, 108, 106).

However, Graber does not specifically disclose of a black-body or a gray-body; and
a thermal energy generator, configured to modify a temperature of the black-body or the gray-body to generate a thermal reference value for the sensor input for sensor calibration within the inner portion of the sensor shield.
Zimmerman, in the same field of endeavor, teaches of a black-body or a gray-body (Para 0020, 0030-0031); and
a thermal energy generator, configured to modify a temperature of the black-body or the gray-body to generate a thermal reference value for the sensor input for sensor calibration within the inner portion of the sensor shield (Para 0020, 0030-0031, 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle thermography sensor calibration device, as taught by Graber, to include a black-body or a gray-body; and a thermal energy generator, configured to modify a temperature of the black-body or the gray-body to generate a thermal reference value for the sensor input for sensor calibration within the inner portion of the sensor shield, as taught by Zimmerman, in order to allow the calibration sources to be set at a well-defined set temperature so that accurate calibration can occur (Zimmerman Para 0030).
In regards to claim 2, Graber in view of Zimmerman teaches of the unmanned aerial vehicle sensor calibration device of claim 1, further comprising an unmanned aerial vehicle landing area, rotatably movable within the sensor calibration device to position the sensor of the unmanned aerial vehicle to receive sensor input from the sensor reference (Graber Column 8 lines 32-46, Column 11 lines 48-59, Column 4 lines 32-52, Fig 5).
In regards to claim 3, Graber in view of Zimmerman teaches of the unmanned aerial vehicle sensor calibration device of claim 2, further comprising a motor, configured to rotate the unmanned aerial vehicle landing area to adjust an unmanned aerial vehicle heading to position the sensor of the unmanned aerial vehicle to receive sensor input from the sensor reference (Graber Column 9 lines 14-49, Column 8 lines 32-46, Column 11 lines 48-59, Column 4 lines 32-52, Fig 5 and 6).
In regards to claim 4, Graber in view of Zimmerman teaches of the unmanned aerial vehicle sensor calibration device of claim 3, further comprising one or more processors, configured to control the motor to rotate the unmanned aerial vehicle landing area to position the sensor of the unmanned aerial vehicle to receive sensor input from the sensor reference (Graber Column 9 lines 14-49, Column 8 lines 32-46, Column 11 lines 48-59, Column 4 lines 32-52, Fig 5 and 6, Column 13 lines 8-46).
In regards to claim 5, Graber in view of Zimmerman teaches of the unmanned aerial vehicle sensor calibration device of claim 1, wherein the sensor shield is configured to cover the sensor of the unmanned aerial vehicle (Graber Fig 3, Parts 204, 202, 120, Fig 4, Column 3 lines 16-26, Column 6 lines 21-48).
In regards to claim 6, Graber in view of Zimmerman teaches of the unmanned aerial vehicle sensor calibration device of claim 2, wherein the sensor shield is configured to cover the unmanned aerial vehicle when the unmanned aerial vehicle is landed in the unmanned aerial vehicle landing area (Graber Column 5 line 59 – Column 6 line 9, Column 11 lines 48-59).
In regards to claim 7, Graber in view of Zimmerman teaches of the unmanned aerial vehicle sensor calibration device of claim 1, wherein the sensor of the unmanned aerial vehicle is configured to generate sensor data representing the detected sensor reference value; further comprising one or more processors, configured to receive the sensor data and determine from the data a sensor calibration value (Graber Column 6 lines 35-63, Column 13 lines 8-46).
In regards to claims 8-12, the claims recite analogous limitations to claims 1-5, respectively, and are therefore rejected on the same premise.  
In regards to claim 13, Graber in view of Zimmerman teaches of the unmanned aerial vehicle sensor calibration system of claim 8, wherein the sensor shield is configured to surround the unmanned aerial vehicle when the unmanned aerial vehicle is landed in the unmanned aerial vehicle landing area (Graber Column 5 line 59 – Column 6 line 9, Column 11 lines 48-59).
In regards to claim 14, Graber in view of Zimmerman teaches of the unmanned aerial vehicle sensor calibration system of claim 8, further comprising one or more processors, configured to control the unmanned aerial vehicle to calibrate the sensor of the unmanned aerial vehicle using the sensor reference value (Graber Column 6 lines 35-63, Column 13 lines 8-46, Column 4 lines 14-31).
In regards to claims 15-20, the claims recite analogous limitations to claims 1-5, respectively, and are therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao (CN 207036264) discloses of a black body source that includes a heating wire for heating that is used to calibrate a sensor.
Cho et al. (KR 20160075053) discloses of a thermal sensor that is calibrated using a black body Assembly that includes a temperature controlling system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663